ATTORNEY GENERAL HENRY HAS ASKED THAT I REVIEW AND MAKE AN APPROPRIATE RESPONSE TO YOUR LETTER DATED SEPTEMBER 3, 1987. IT DOES NOT APPEAR THAT IT IS EITHER NECESSARY OR APPROPRIATE THAT AN OFFICIAL, PUBLISHED RESPONSE BE PROVIDED DUE TO THE FACT THAT THE LAW RELEVANT TO YOUR QUESTION IS CLEAR AND UNAMBIGUOUS AND THEREFORE DOES NOT REQUIRE THE FORMALITY OF AN OFFICIAL OPINION. YOUR FIRST QUESTION ASKS IF THE OPEN MEETING ACT 25 Ohio St. 301 [25-301] — 25 Ohio St. 314 [25-314] (AS AMENDED, EFFECTIVE JULY 1, 1986) REQUIRES THAT MINUTES BE PREPARED AND MAINTAINED OF PROPERLY CONVENED EXECUTIVE SESSIONS. THIS QUESTION WAS ANSWERED IN THE AFFIRMATIVE BY THE OKLAHOMA SUPREME COURT IN BERRY V. BOARD OF GOVERNORS OF THE REGISTERED DENTISTS OF OKLAHOMA, 611 P.2d 628 (OKL. 1980) WHEREIN THE COURT HELD THAT THE RULE PERMITTING EXECUTIVE SESSIONS DOES NOT ABROGATE THE REQUIREMENT OF THE OPEN MEETING ACT THAT MINUTES BE KEPT AND MAINTAINED.  YOUR SECOND QUESTION ASKS IF MINUTES OF AN EXECUTIVE SESSION ARE OPEN TO PUBLIC INSPECTION. PURSUANT TO THE PROVISIONS OF 51 Ohio St. 24A.5 [51-24A.5](1)(C) (1986), RECORDS OF MEETINGS LAWFULLY CLOSED TO THE PUBLIC, SUCH AS EXECUTIVE SESSIONS AUTHORIZED BY THE OPEN MEETINGS ACT, ARE SPECIFICALLY EXEMPTED FROM THE REQUIREMENTS OF THE OPEN RECORDS ACT, 51 Ohio St. 24A.1 [51-24A.1], ET SEQ. THEREFORE, THE MINUTES OF A LAWFUL EXECUTIVE SESSION ARE NOT OPEN TO PUBLIC INSPECTION.  (DOUGLAS ALLEN)